Citation Nr: 1735586	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  06-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claim of service connection for a back disability.  In January 2006, the RO determined that additional relevant service medical records had been received and reopened the claim and denied service connection for a back disability.  In December 2008, the Board remanded the issue of service connection for a back disability to the RO for additional development of the record.  

In July 2009, the Board denied service connection for a back disability.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  In January 2010, the Court granted the Parties' Joint Motion for Remand.  vacated the July 2009 Board decision denying service connection for a back disability, and remanded the claim to the Board for additional action consistent with the Joint Motion for Remand.  In July 2010, the Board remanded the claim to the Agency of Original Jurisdiction for additional action consistent with the Joint Motion for Remand.  

In July 2015, the Board remanded the claim to the Agency of Original Jurisdiction for additional action in compliance with its prior Remand instruction that the Veteran was to be afforded a VA examination with a medical doctor to determine the nature and etiology of the claimed lumbar spine disability.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the July 2015 Remand instructions, the Board again requested that the Veteran be scheduled for a VA examination with a medical doctor to determine the nature and etiology of the claimed lumbar spine disability.  In July 2016, the Veteran was provided a VA spine examination conducted by a physician's assistant.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination conducted by a medical doctor to assist in determining the nature and etiology of any lumbar spine disabilities and any relationship to active service.  The medical doctor examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The physician should provide the following opinions:

(a)  Confirm that the examiner is a medical doctor.

(b)  Diagnose all lumbar spine disabilities found.  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability had its onset during active service or is related to any incident of service including the reported January 1975 in-service motor vehicle accident?  

(d)  The examiner should discuss the Veteran's statements regarding continued symptoms since service, the September 1975 separation examination showing a normal clinical evaluation of the spine, and the 1975 report of medical history where the Veteran denied recurrent back pain.  The examiner should also discuss a February 1978 Bethany Medical Center report of an injury lifting a trash can at work and a January 2003 post-service motor vehicle accident.

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

